 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9
     (Additional counsel listed on signature page)
10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA, et al., ex            2:12-CV-1699 KJM EFB
     rel. LOYD F. SCHMUCKLEY, JR.,
15                                                   PARTIES’ JOINT MOTION TO AMEND
                                 Plaintiffs,         SCHEDULING ORDER; ORDER
16
                    v.                               Related to ECF No. 260
17

18   RITE AID CORPORATION,
19                               Defendant.
20
     STATE OF CALIFORNIA ex rel. LOYD F.
21   SCHMUCKLEY, JR.,
22                               Plaintiff,
23                  v.
24   RITE AID CORPORATION,
25                               Defendant.
26

27

28

                                     PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1                 PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER
 2          TO THE HONORABLE COURT:

 3          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.

 4   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid

 5   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through

 6   their respective counsel of record, for good cause shown, hereby request this Court to amend the

 7   scheduling order. Specifically, the Parties request to move by approximately two months the

 8   filing dates relating to Plaintiffs’ motion to amend the pleadings. The motion, if granted, will

 9   allow the Parties more time to complete discovery on documents Plaintiffs requested, i.e.,

10   California’s Request for Production of Documents (“RPD”), Set No. 7 and Relator’s RPD Set

11   Nos. 2 and 3, including the filing and hearing of any pending and potential discovery motions.

12   Moreover, the Parties request the additional time due to the Parties’ current constraints arising

13   out of the COVID-19 virus.

14          On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning

15   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187. On February 8,

16   2019, the Parties filed a joint statement in which they proposed to the Court that the Plaintiffs

17   should have until July 15, 2019 to either stipulate with Rite Aid for an agreed-upon amendment

18   to correct the naming of Rite Aid in this matter, or to otherwise seek leave of the Court to amend

19   their pleadings to do so. ECF No. 188 at 1.

20          On June 28, 2019, due to the continuance of the hearing on Rite Aid’s motion regarding

21   the sampling methodology and to allow the Parties adequate time to meet and confer, the Parties

22   jointly moved for an order allowing Plaintiffs until August 26, 2019 to either stipulate with Rite

23   Aid for an agreed-upon amendment to correct the naming of Defendant in this matter, or to

24   otherwise seek leave of the Court to amend their pleadings. ECF No. 224. The Court, finding

25   good cause, granted the motion. ECF No. 227. Subsequently, the Parties continued to meet and

26   confer regarding the issues involved with Rite Aid’s Eleventh Affirmative Defense (Improper

27   Defendant).

28
                                                     1
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1          On July 19, 2019, California propounded Request for Production of Documents, Set No.
 2   7, and Relator propounded Request for Production of Documents, Set No. 2, both of which seek
 3   documents relevant, in part, to Rite Aid’s purported “improper defendant” defense.
 4          On November 5, 2019, in response to a motion to compel, the Court ordered Rite Aid to
 5   provide a supplemental response and produce additional documents by November 25, 2019
 6   responsive to various document requests, including California’s RPD, Set No. 7. ECF No. 258.
 7          On November 8, 2019, the Court granted the Parties’ joint motion to extend time to
 8   conduct discovery and meet and confer regarding Defendant’s Eleventh Affirmative Defense
 9   (Improper Defendant). ECF No. 259. The Court ordered, among other things, that Rite Aid
10   produce privilege logs relating to California’s RPD, Set No. 7 by December 20, 2019, and that
11   the Parties complete the depositions of Rite Aid 30(b)(6) witnesses relating to Rite Aid’s
12   “improper defendant” defense by January 31, 2020. The Parties thereafter met and conferred on
13   the scheduling of depositions of Rite Aid’s 30(b)(6) witnesses, which they scheduled to take
14   place in Pennsylvania in January and February 2020.
15          On December 12, 2019, Relator propounded his RPD Set No. 3, seeking certain
16   additional financial documents from Rite Aid. Rite Aid timely served its responses to Relator’s
17   RFP Set No. 3 on January 13, 2020.
18          On December 19, 2019, the Court issued an order granting in part and denying in part
19   California’s motion for sanctions arising out of Rite Aid’s responses to California’s RPD Set No.
20   7. ECF No. 273. The Court ordered Rite Aid to produce by January 10, 2020 unredacted copies
21   of all financial statements previously produced in response to California’s RPD Nos. 30 and 31,
22   and to serve a supplemental discovery response.
23          On December 20, 2019, Rite Aid timely produced a privilege log pursuant to the Court’s
24   above-described November 8, 2019 order. Rite Aid also made a related, supplemental document
25   production at that time.
26          On January 8, 2020, California filed a motion for sanctions against Rite Aid for purported
27   violations of court orders ECF No. 258 and 260. After the February 26, 2020 hearing on this
28   motion, the Court ordered Rite Aid to submit a declaration supporting Rite Aid’s claims of
                                                     2
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1   privilege by March 18, 2020, and for Plaintiffs to submit a response by April 8, 2020. ECF No.
 2   290.
 3          On January 10, 2020, pursuant to the Court’s December 19, 2109 order (ECF No. 273),
 4   Rite Aid produced additional documents in response to California’s RPD Set No. 7, Relator’s
 5   RPD Set No. 2, as well as documents responsive to Relator’s RPD Set No. 3.
 6          On January 21, 2020, the Court granted the Parties’ joint motion to amend the scheduling
 7   order by striking the deadline to complete the deposition of Rite Aid’s 30(b)(6) witness relating
 8   to its “improper defendant” defense. ECF No. 282.
 9          On March 13, 2020, Plaintiffs deposed Rite Aid’s Director of Treasury Services.
10   Plaintiffs expect to request additional discovery from Rite Aid based on that deposition.
11          On March 16, 2020, the Court moved Rite Aid’s deadline to submit documents for in
12   camera review and a supporting declaration to April 8, 2020. ECF No. 295.
13          On the same date, the Parties agreed to extend the upcoming deadlines relating to the
14   motion to amend pleadings, due to the above-described ongoing discovery efforts. With respect
15   to constraints arising out of the COVID-19 virus, the California Attorney General’s Office is
16   currently implementing workplace restrictions while responding to mission-critical tasks. Rite
17   Aid is in the midst of work with the federal government regarding COVID-19 testing centers,
18   and Rite Aid’s lead counsel is located in San Francisco and subject to workplace restrictions
19   resulting from the shelter-in-place orders announced for the Bay Area on March 16, 2020.
20          Based on the above, the Parties believe that more time is needed to complete discovery
21   relating to the issues surrounding Rite Aid’s “improper defendant” defense, and resolution of any
22   pending and further discovery disputes. Moreover, more time is needed to allow the Parties to
23   manage current constraints arising out of the COVID-19 virus.
24          Accordingly, the Parties jointly submit that good cause exists to amend the scheduling
25   order, ECF No. 260, as follows:
26    Event                            Current Deadline                 Proposed Modified Date
27    Plaintiffs’ motion to amend      File by April 3, 2020            File by June 12, 2020
      the pleadings
28
                                                     3
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1    Defendant’s opposition to        File by May 1, 2020               File by July 10, 2020
      motion to amend
 2
      Plaintiffs’ reply re motion to   File by May 15, 2020              File by July 24, 2020
 3    amend
      Hearing on Plaintiffs’ motion    TBD                               TBD
 4    to amend the pleadings
 5          The Parties are meeting and conferring regarding moving other dates in the scheduling
 6   order, ECF No. 260. The Parties will apprise the Court about these other dates.
 7          The Parties maintain their respective positions and reservations of rights as set forth in
 8   the Joint Statement while these discussions and discovery efforts continue. ECF No. 188 at 3-4.
 9   The Parties also maintain that no Party may claim prejudice based on the extended discussions in
10   connection with a motion to amend the pleadings.
11                                          Respectfully submitted,
12
                                            XAVIER BECERRA
      Dated: 3/17/2020                      Attorney General of the State of California
13
                                            By /s/ Emmanuel R. Salazar
14
                                               Emmanuel R. Salazar
15                                             Deputy Attorney General
                                               Attorneys for Plaintiff-Intervenor
16                                             STATE OF CALIFORNIA
17

18    Dated: 3/16/2020                     WATERS & KRAUS, LLP

19                                         By /s/ Wm. Paul Lawrence, II (authorized on
                                           3/16/2020)
20

21                                               Wm. Paul Lawrence, II (admitted pro hac vice)
                                                 Washington D.C. Metro Office
22                                               37163 Mountville Road
                                                 Middleburg, VA 20117
23                                               Telephone: (540) 687-6999
                                                 Fax: (540) 687-5457
24
                                                 E-mail: plawrence@waterskraus.com
25                                               Attorneys for Qui Tam Plaintiff
                                                 LOYD F. SCHMUCKLEY, JR.
26

27

28
                                                     4
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1                            MORGAN, LEWIS & BOCKIUS LLP
     Dated: 3/17/2020
 2                            By /s/ Kevin M. Papay (authorized on 3/17/2020)
                                 Benjamin P. Smith
 3
                                 Kevin M. Papay
 4                               One Market, Spear Street Tower
                                 San Francisco, CA 94105-1596
 5                               Telephone: +1.415.442.1000
                                 Fax: +1.415.442.1001
 6                               E-mail: Kevin.Papay@morganlewis.com
                                 Attorneys for Defendant
 7
                                 RITE AID CORPORATION
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
                        PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1                                               ORDER
 2          The Court, having considered the Parties’ Joint Motion to Amend the Scheduling Order,
 3   finds good cause and ORDERS that the schedule for the Parties as follows:
 4    Event                            Current Deadline                Proposed Modified Date
 5    Plaintiffs’ motion to amend      File by April 3, 2020           File by June 12, 2020
      the pleadings
 6    Defendant’s opposition to        File by May 1, 2020             File by July 10, 2020
      motion to amend
 7    Plaintiffs’ reply re motion to   File by May 15, 2020            File by July 24, 2020
 8    amend
      Hearing on Plaintiffs’ motion    TBD                             TBD
 9    to amend the pleadings

10   All other dates in the currently effective scheduling order, ECF No. 260, remain the same.

11          IT IS SO ORDERED.

12   DATED: March 24, 2020.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
                                   PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
